DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 3/7/2022, with respect to the rejection(s) of claim(s) 1-3, 5-6 and 10-11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20130286428 A1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 a rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 10 and 11, there is a lack of antecedent basis with regard to the acquisition unit.
With regard to claim 11, there is a lack of antecedent basis with regard to the controller.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130286428 A1 to Oleinik et al. “Oleinik.”
With regard to  Claim 1, Oleinik teaches a printing apparatus (fig. 1) comprising:
	a first function unit (printer or printing device) that executes a first function (printing) using a consumable item [0010];
	a second function unit that executes a second function (scanning or copying) without using the consumable item [0010];
	an acquisition unit (104) that acquires status information indicating at least one of a status of a contract for use of a delivery service1 and a status of payment of a usage fee for the delivery service from an information processing apparatus that provides the delivery service of delivering the consumable item [0009, 0012, 0017 and 0019-0021]; and
	a controller (110) that enables or disables execution by the first function unit of the first function and enables or disables execution by the second function unit of the second function based on at least one of the contract status and the payment status that are indicated by the status information acquired by the acquisition unit [0008-0009, 0015, 0018 and 0022-0023],
	wherein the controller (110), when the delivery service is a first delivery service of delivering the consumable item in the printing apparatus lent to a user and the contract status indicated by the status information acquired by the acquisition unit is uncontracted or suspended, or the payment status indicated by the status information acquired by the acquisition unit is unpaid, disables execution by the second function unit of the second function [0009 and 0020-0025].
With regard to  Claim 2, Oleinik teaches wherein the controller, when the contract status indicated by the status information acquired by the acquisition unit is uncontracted or suspended (any other defined condition precedent), disables execution by the first function unit of the first function [0009 and 0015].
With regard to  Claim 3, Oleinik teaches wherein the controller, when the payment status indicated by the status information acquired by the acquisition unit is unpaid, disables execution by the first function unit of the first function [0009 and 0015]
	With regard to  Claim 5, Oleinik teaches wherein the controller, when the delivery service is a second delivery service of delivering the consumable item in the printing apparatus purchased by a user, enables execution by the second function unit of the second function [0009].
With regard to  Claim 6, Oleinik teaches wherein the consumable item is ink [0010 and 0017].
	With regard to  Claim 10, as best understood, Oleinik teaches service providing system comprising:
a printing apparatus (fig. 1); and 
an information processing apparatus (102) that provides a delivery service2 of delivering a consumable item in the printing apparatus [0009, 0011-0012,79 0015 and 0020], wherein
	the information processing apparatus includes an information processing apparatus communication unit (110) that communicates with the printing apparatus (106), and
	an information processing apparatus controller that transmits, to the printing apparatus through the information processing apparatus communication unit (110), status information indicating at least one of a status of a contract for use of the delivery service and a status of payment of a usage fee for the delivery service [0009, 0012, 0017 and 0019-0021], and wherein
the printing apparatus includes a first function unit (printer or printing device) that executes a first function (printing) using the consumable item [0010], 
a second function unit that executes a second function (scanning or copying) without using the consumable item [0010],
	a printing apparatus communication unit (104) that receives the status information from the information processing apparatus [0011-0012 and 0019], and
	a controller (102) that receives the status information from the information processing apparatus through the printing apparatus communication unit (104), and that enables or disables execution by the first function unit of the first function and enables or disables execution by the second function unit of the second function based on at least one of the contract status and the payment status that are indicated by the received status information [0008-0009, 0015, 0018 and 0022-0023],
	wherein the controller, when the delivery service is a first delivery service of delivering the consumable item in the printing apparatus lent to a user and the contract status indicated by the status information acquired by the acquisition unit is uncontracted or suspended, or the payment status indicated by the status information acquired by the acquisition unit is unpaid, disables execution by the second function unit of the second function [0009 and 0020-0025].
With regard to  Claim 11, as best understood, Oleinik teaches a method of controlling a printing apparatus including a first function unit that executes a first function using a consumable item, and a second function unit that executes a second function without using the consumable item, the method comprising:
	acquiring status information indicating at least one of a status of a contract for use of a delivery service and a status of payment of a usage fee for the delivery service3 from an information processing apparatus that provides the delivery service of delivering the consumable item [0009, 0012, 0017 and 0019-0021]; and
	enabling or disabling execution by the first function unit of the first function and enabling or disabling execution by the second function unit of the second function based on at least one of the contract status and the payment status that are indicated by the acquired status information [0008-0009, 0015, 0018 and 0022-0023],
	wherein the controller, when the delivery service is a first delivery service of delivering the consumable item in the printing apparatus lent to a user and the contract status indicated by the status information acquired by the acquisition unit is uncontracted or suspended, or the payment status indicated by the status information acquired by the acquisition unit is unpaid, disables execution by the second function unit of the second function [0009 and 0020-0025].

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Allowable Subject Matter
Claim 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claims 7-9 is the inclusion of the limitations wherein the first function is a print function of printing an image of image data generated by a control device that controls the printing apparatus, and wherein the controller disables the print function and enables a maintenance function related to maintenance of the printing apparatus using the consumable item.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 With regard to the claimed delivery service, applicant discloses how a delivery service can be construed in paragraph [0023].  In particular, “The service providing system 1000 is a system that provides a delivery service of delivering consumable items for a printer. The delivery service is a service in which a user Uz who makes a contract for use of the delivery service pays a usage fee for the use of the delivery service for a given period. This is a so-called subscription type service.”  Thus, Oleinik’s teaching of a license fee, subscription fee and lease payment teaches the limitation of a delivery service. Additionally, Oleinik teaches “a user may purchase a printer that is bundled with a long-term supply of ink, and the user licenses or leases the ink from an ink subscription service.” See Oleinik, paragraphs [0009] and [0020].
        
        2 See footnote one (1).
        3 See footnote one (1).